DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 21 June 2022 have been fully considered but they are not persuasive. Applicant has amended the claims to incorporate subject matter that was found in claims 8, 9, 18, and 20.  Applicant has argued that it would not have been obvious for one to modify Eskandar with using a negative neutral stimulus to treat any of the claimed anxiety disorders.  However, the obviousness is found in the prior art of record.  For example, De Ridder (USPN 8,239,029 – in IDS) teaches it is known to treat PTSD using negative stimulation (e.g. column 32, lines 21 – 46).  Furthermore, Rezai (USPN 6,708,064 – in IDS) teaches it is known to treat anxiety related disease or disorders (e.g. ABSTACT) using a negative stimulus (e.g. column 12, line 18 – 51; because the electrical signal may block/decrease the neuronal and axonal activity, it is considered to be a negative stimulus).
Thus, examiner maintains that it would have been obvious to try using a negative neutral stimulus to treat any of the claimed anxiety disorders, since there is a finite number of anxiety disorders, and one of ordinary skill would have expected the method of Eskandar to treat one of the selected disorders effectively.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 7, 9, 10, and 13 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eskandar et al (US PGPUB 2013/0184781 – previously cited).
Regarding claim 1, Eskandar discloses a method of diagnosing a subject as having an anxiety related disease or disorder, the method comprising administering a stimulus to the subject, detecting at least one oscillatory pattern within the basolateral amygdala (BLA) that is consistent with an anxiety disorder and diagnosing the subject as having an anxiety related disease or disorder based on the detected oscillatory pattern (e.g. paragraphs 28 and 35).  Eskandar fails to specifically recite using a negative stimulus.  However, Eskandar discloses treating anxiety and states that the basolateral amygdala is associated with fear.  Therefore, it would have been obvious to try using a negative neutral stimulus to treat any of the claimed anxiety disorders, since there is a finite number of anxiety disorders, and one of ordinary skill would have expected the method of Eskandar to treat one of the selected disorders effectively.
Regarding claims 10 and 20, Eskandar discloses a method of treating an anxiety related disease disorder, the method compising administering brain stimulation to a subject identified as having an anxiety related disease or disorder (e.g. paragraphs 28 and 35), wherein the brain stimulation alters at least one oscillatory pattern associated with an anxiety related disease or disorder selected from the group consisting of a pattern of BLA gamma oscillations, a pattern of BLA theta oscillations and a theta-gamma coupling pattern (e.g. paragraphs 28 and 35).  Eskandar does not explicitly state the anxiety disease or disorder is selected from the group consisting of phobias, panic disorders, psychosocial stress (e.g. as seen in disaster, catastrophe or violence victims), obsessive-compulsive disorder, substance use/abuse disorders, addiction, mood disorders (including depression), chronic pain disorders, pervasive development disorders (e.g., autism and intractable aggressive disorder), generalized anxiety disorder and post-traumatic stress disorder (PTSD).  However, Eskandar discloses treating anxiety and states that the basolateral amygdala is associated with fear.  Therefore, it would have been obvious to try using a negative neutral stimulus to treat any of the claimed anxiety disorders, since there is a finite number of anxiety disorders, and one of ordinary skill would have expected the method of Eskandar to treat one of the selected disorders effectively.
Regarding claims 2 – 5, 13, and 14, Eskandar discloses the oscillatory pattern is selected from the group consisting of a pattern of BLA gamma oscillations, a pattern of BLA theta oscillations and a theta-gamma coupling pattern (e.g. paragraphs 28 and 35).
Regarding claims 6 and 16, Eskandar discloses the relevant brain region is selected from the group consisting of the hippocampus and the orbitofrontal cortex (OFC) (e.g. paragraph 28).
Regarding claims 7, 17, and 18, Eskandar discloses the oscillatory pattern is a signal detectable by a current closed-loop neuromodulation system (e.g. paragraph 63).
Regarding claims 19, Eskandar discloses deep brain stimulation (e.g. paragraph 59).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M DIETRICH whose telephone number is (571)270-1895. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571)270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSEPH M DIETRICH/Primary Examiner, Art Unit 3792